Citation Nr: 1230329	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-11 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, claimed as anxiety and depression secondary to service-connected epilepsy.  

2.  Entitlement to a disability rating higher than 20 percent for service-connected epilepsy.  


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to January 2003.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which denied service connection for an anxiety disorder with depression and continued the 20 percent disability rating assigned to the Veteran's service-connected epilepsy disability.  

The Veteran submitted a timely notice of disagreement as to both issues addressed in the April 2008 rating decision and subsequently perfected an appeal as to both issues by submitting a substantive appeal via VA Form 9.  On his April 2009 substantive appeal, the Veteran indicated that he wanted a Board hearing at his local RO; however, the Veteran later indicated that he wanted a Board hearing via video conference.  Notice of the scheduled hearing was sent to the Veteran's address of record; however, the Veteran did not report to his scheduled video conference hearing.  The Veteran has not requested a new hearing or provided good cause as to why a new hearing should be scheduled.  The Board, then, finds that all due process has been provided the Veteran with respect to his right to a hearing.  

The issue of entitlement to a disability rating higher than 20 percent for service-connected epilepsy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has an acquired psychiatric disability manifested by anxiety and depression that was incurred in or aggravated by active military service or is the result of, proximately due to, or aggravated by his service-connected epilepsy.  


CONCLUSION OF LAW

An acquired psychiatric disability manifested by anxiety and depression, to include as secondary to service-connected epilepsy, is denied.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2007 letter, sent prior to initial unfavorable AOJ decision issued in April 2008, advised the Veteran of the evidence and information necessary to substantiate his secondary service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  The June 2007 letter also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  In addition to the foregoing, the Veteran was provided a VA examination in February 2008 in conjunction with his secondary service connection claim, and there is no allegation or indication that the examination rendered in this appeal was inadequate.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When service connection is thus established for a secondary disorder, the secondary condition is considered a part of the original disability.  See id.

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, specifically claimed as anxiety and depression.  The evidence does not show, nor does the Veteran allege, that the anxiety and depression he currently experiences was incurred in or is otherwise related to his military service.  In this regard, the Veteran's service treatment records (STRs) do not contain any complaints, treatment, or findings related to an acquired psychiatric disorder, to include anxiety or depression.  Instead, the Veteran has asserted that his current anxiety and depression is secondary to his service-connected epilepsy disability.  See May 2007 VA Form 21-4138.  

While the Veteran has asserted that he currently suffers from anxiety and depression, after carefully reviewing the most competent, credible, and probative evidence of record, the Board finds that the Veteran does not currently have a disability manifested by anxiety and depression.  In making this determination, the Board notes, at the outset, that the Veteran is competent to report the symptoms he experiences, including anxiety and depression.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds that the Veteran's report of such symptoms is not considered a competent diagnosis of a disability manifested by anxiety or depression, as the diagnosis of an acquired psychiatric disorder requires specialized knowledge or training and medical expertise in conducting psychological evaluations to determine whether a diagnosis of an acquired psychiatric disorder is warranted.  See Layno, 6 Vet. App. at 469-70.  

In this regard, the Board notes that the Veteran was afforded a VA examination in February 2008 to determine if he currently has a psychiatric disability that is secondary to his service-connected epilepsy disability.  The VA examiner reviewed the claims file and specifically noted the Veteran's pre-military history, military history, and post-military history, including the onset of his seizure disorder during service.  The VA examiner noted that the Veteran received outpatient treatment for a mental disorder in June 2005 for a single episode of depression; however, the examiner also noted that he Veteran has not had any hospitalizations for a mental disorder and that he has not had any medical or psychiatric symptoms during the previous year.  After conducting a psychiatric examination of the Veteran, the VA examiner determined that there was no psychiatric disorder on Axis I.  In making this determination, the VA examiner noted the Veteran's reported problems associated with his seizure disorder, such as concerns about recurring seizures and the side effects of his medications.  The VA examiner also noted the Veteran's report of feeling irritated and moody when repeatedly being told what to do, such as at work.  However, the VA examiner stated that the Veteran did not describe any behaviors of symptoms that meet the criteria for a mental health disorder and that, while he expressed concern over his seizures, he did not present with any mental health issues of clinical significance.  

The February 2008 VA examination and opinion is considered the most competent, credible, and probative evidence of record with respect to whether the Veteran has a current diagnosis of a psychiatric disorder.  Indeed, the Board finds that the February 2008 VA examination was adequate for evaluation purposes, as the examiner reviewed the claims file, interviewed the Veteran, and conducted a comprehensive psychiatric evaluation.  In this regard, there is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner provided a complete rationale in support of his finding that the Veteran does not meet the criteria for a mental health disorder, which is supported by the evidence of record.  

In this regard, the Board finds probative that, while the evidentiary record contains VA outpatient treatment records dated from 2004 to 2009, the treatment records show that the Veteran has only sought treatment for a mental health problem on one occasion.  Indeed, as noted by the February 2008 VA examiner, the Veteran presented for treatment in June 2005 reporting that he felt depressed secondary to his seizure disorder.  The Veteran reported that he did not have a prior psychiatric history but, since being discharged from service, he has had ongoing difficulties with a myriad of symptoms, including feeling depressed, ruminating about his illness, poor concentration, being withdrawn, and being socially isolated.  The final assessment was a single episode of moderate major depressive disorder.  

The June 2005 VA treatment record is considered competent medical evidence.  However, the Board finds that the February 2008 VA examination and opinion are more probative as to whether the Veteran currently has a psychiatric disorder that is related to his service-connected epilepsy disability.  Indeed, while a physician rendered the diagnosis of major depressive disorder in June 2005, the Board finds that the examination conducted by the February 2008 VA examiner was more comprehensive and, thus, more probative, as it was based upon review of the claims file, interview of the Veteran, and psychiatric evaluation.  While it is clear that the physician who evaluated the Veteran in June 2005 also interviewed and evaluated the Veteran, the Board finds probative that the examining physician specifically stated that the Veteran's major depressive disorder was a single episode, as opposed to a chronic disability.  The February 2008 VA examiner considered the evidence showing the Veteran's single episode of major depression in June 2005; however, the VA examiner determined that the evidence as a whole, including the symptoms reported and manifested by the Veteran at the time of the VA examination, and the year prior to the examination, did not support a diagnosis of a psychiatric disability.  

In evaluating this claim, the Board finds probative that there is no other medical evidence of record which contradicts the findings of the February 2008 VA examiner and shows that the Veteran has been diagnosed with a chronic psychiatric disability.  Indeed, while the evidentiary record contains VA treatment records dated from 2004 to 2009, the treatment records do not contain any complaints, treatment, or a diagnosis of a psychiatric disorder, including one manifested by anxiety or depression, which has been deemed secondary to the Veteran's service-connected epilepsy disability.  Instead, as noted, the VA treatment records only document one outpatient treatment visit related to a psychiatric problem, which was reported as a single episode of major depressive disorder, despite the Veteran's report of suffering from various psychiatric symptoms since being discharged from service with a seizure disorder.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence reflects that the Veteran does not have a current diagnosis of a psychiatric disability manifested by anxiety or depression.  Without proof of the existence of the disability being claimed, there can be no valid claim and a nexus opinion need not be obtained.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the U.S. Court of Appeals for Veterans Claims has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, as noted, the preponderance of the competent medical evidence of record does not reflect that the Veteran has manifested or been diagnosed with a chronic psychiatric disability, including one manifested by anxiety or depression, during the pendency of this claim and appeal.  

The Board does not doubt that the Veteran sincerely believes he has a psychiatric disability that is related to his service-connected epilepsy disability; however, as noted, the Veteran's statements regarding his symptoms of anxiety and depression are not considered competent evidence of a diagnosis of a psychiatric disability manifested thereby.  Instead, the Board finds that the medical opinion provided by the February 2008 VA examiner is competent, credible, and probative evidence that weighs against a finding that the Veteran currently has a chronic psychiatric disability.  

Because the most competent, credible, and probative evidence preponderates against the Veteran's claim, the Board finds the benefit-of-the-doubt doctrine is not for application and the Veteran's claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder manifested by anxiety and depression, as secondary to service-connected epilepsy, is denied.  


REMAND

The Veteran is seeking entitlement to a disability rating higher than 20 percent for service-connected epilepsy.  Unfortunately, however, the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.   Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

The Veteran has been afforded three VA examinations in conjunction with his increased rating claim, including examinations conducted in October 2006, June 2007, and April 2010.  The physician who conducted the June 2007 VA examination noted that the Veteran had been hospitalized at Baptist Hospital five to six times in the previous 12 months due to his seizures, although the dates of such hospitalizations were unknown.  Likewise, the April 2010 VA examiner noted that the Veteran's treatment records show that he presented to the emergency room in July 2009 reporting that he was out of seizure medication for one week and had had three seizures that week.  

In order to properly evaluate the Veteran's service-connected epilepsy disability, the Board must consider the type and frequency of the seizures he has experienced during the appeal period.  See 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8911, General Rating Formula for Major and Minor Epileptic Seizures.  

VA has a duty to assist a claimant in obtaining evidence needed to substantiate a claim, including evidence in the custody of a Federal department or agency and evidence from private medical providers.  See 3.159(c)(1), (2).  With respect to any private medical records, VA will take reasonable efforts to obtain any relevant evidence, which generally consists of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

In this case, the Veteran has reported receiving treatment at the VA Medical Center in Montgomery for his service-connected epilepsy disability and he has also identified two private health care providers from whom he has received treatment for his service-connected epilepsy disability.  

While the evidentiary record contains VA outpatient treatment records, the most recent treatment record associated with the paper and Virtual claims file is dated in February 2009.  However, because the April 2010 VA examiner noted that the Veteran received treatment at the emergency room in July 2009, the Board finds that there are outstanding VA treatment records which are relevant to this claim.  Therefore, a remand is necessary in order to obtain the outstanding VA treatment records.  

The Board also finds that additional evidentiary development must be taken to obtain outstanding private medical records relevant to this claim.  In this regard, review of the record reveals that the RO requested and obtained treatment records from Jackson Hospital, which document treatment the Veteran received for epilepsy from 2005 to 2006.  The RO requested treatment records from Baptist Medical Center South, as the Veteran submitted an authorization and consent form on which he reported receiving treatment in 2005 for epilepsy.  However, in March 2006, the RO received a response which indicates that, while the Veteran was seen at the facility, he was not treated on the dates of service requested.  The RO did not contact the Veteran and request that he provide additional dates of treatment at Baptist Medical Center such that a follow-up request for the records could be sent and, thus, treatment records from Baptist Medical Center are not associated with the record.  Because the evidence of record reflects that the Veteran was hospitalized at least five times at Baptist Medical Center for treatment of his service-connected epilepsy disability, the Board finds that a remand is necessary in order for the RO to obtain the outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide an updated authorization and consent form which provides the correct dates of treatment from the Baptist Medical Center South.  

2. After an appropriate authorization and consent form is obtained, request the Veteran's treatment records from the Baptist Medical Center South and associate them with the claims file.  Any negative response to this request should be properly documented in the claims file and the Veteran should be advised of any unsuccessful attempts to obtain this evidence.  

3. Obtain all outstanding VA treatment records dated from February 2009 to the present, specifically including all records of emergency room treatment from the VA Medical Center in Montgomery, Alabama.  Any negative response to this request should be properly documented in the claims file.  

4. Upon completion of the above-requested development, the RO should readjudicate the claim on appeal, taking into account any newly obtained evidence and conducting any additional development, including scheduling the Veteran for a new VA examination, if deemed necessary.  If the increased rating claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issue appeal, and afforded a reasonable period of time within which to respond thereto.

The case should then be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


